Title: To Benjamin Franklin from John Balfour, 2 September 1765
From: Balfour, John
To: Franklin, Benjamin


Dear Sir
Edinb: Septr. 2d 1765
I am favourd with yours of the 9th Current giving me an Account of Mr. Mecoms affairs, which is indeed very bad, however the young Gentleman is much to be pitied, as it woud appear that his Circumstances in a good measure have gone wrong thro an Act of Providence. I am not uneasy with respect to myself, but am a little so with respect to Mr. Hamilton, who is not so well able to bear this loss, tho he woud not be pleasd if he knew I said so. I do think indeed Sir that you have acted generously, in suffering Mr. Mecoms effects to be equally divided amongst his Creditors; most willingly I give you power to act for us as you think proper, where coud we have our Affairs in better hands. I shall be glad to know if it is necessary to send up Mr. Mecom’s letters, the last I had from him settled the Account, which I admitted in his own way, after various deductions which I did not lay my Account with.
I shoud be very much obligd to you, if you woud recommend to me an honest Attorney at N York. One James Parker there owes us a good deal of money and there will be a Necessity for prosecuting it, if you coud indulge me in this it woud be very oblidgeing.
Your Friend Mr. Robert Alexander stands a Candidate for the Burghs of Anstruther, in the room of Sir Harry Erskine, and is likely to succeed. I shall be very glad to hear from you with your Conveniency and am with great Esteem and Regard Dear Sir Your most Humble Servant.
John Balfour
 
Addressed: To / Dr B. Franklin / London / [and in another hand:] Dr Franklin, at Mrs Stevenson’s / in Craven Street / in the Strand
Endorsed: Barflour [sic]
